Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered October 28, 1987, convicting him of burglary in the third degree, petit larceny and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence showed that the defendant entered a general counseling office in a public school building, walked behind the office’s reception desk, peeked into and entered a counsel- or’s private office and partially closed the door behind him. He subsequently emerged from the private office with a handbag he took from within.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find, contrary to the defendant’s contentions, that there was legally sufficient evidence to permit the jury to find that the defendant knowingly entered or remained unlawfully in a building with an intent to commit a crime (see, Penal Law §§ 140.20, 140.00 [2], [5]; People v James, 138 AD2d 745; Donnino, Practice Commentary, McKinney’s Cons Laws of NY, Book 39, Penal Law art 140, at 5).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Mangano, J. P., Thompson, Sullivan and Balletta, JJ., concur.